DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As best understood by the Examiner, the greater than based on a “split type” operation in claim 26, which is dependent on claims 24 and 1 is not described in the Applicant’s Specification. 
	Further, in claim 27, which depends on claims 23 and 1, the disallowing a prediction mode for chroma block based on the luma block satisfying the condition is also not described in the Applicant’s Specification. The Examiner requests that the Applicant provide an explanation of where these two limitations are found in the Applicant’s Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 10-12, 14-15, 19-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. 2015/0341673), hereinafter Joshi in view of Liu et al. (U.S. 2017/0374372), hereinafter Liu and further in view of Ye et al. (U.S. 2020/0092546), hereinafter Ye 2020. Joshi was cited in the Applicant’s IDS dated 1/5/22.

	Regarding claims 1 and 12, Joshi discloses a method and apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0071]), cause the processor to: 
	determine, for a conversion between a block of a video and a bitstream of the video ([0037]-[0038]), a maximum number of entries of a palette of the block to be used in a prediction mode ([0055]), based on a partitioning structure of the block ([0057]); and 
	perform the conversion based on the determining ([0038], [0012], and [0298]), 
	wherein, in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escape samples, or 3) palette information included in the bitstream ([0037], [0050], [0234], and [0265]), 
	wherein the maximum number of entries of the palette is further determined based on a color component of the block (Joshi [0056]) and a partitioning structure of the block (Joshi [0057]), and
wherein when the block is a luma block satisfying one or more conditions (Joshi [0056]-[0057] and [0143]), the maximum number of entries of the palette for the block is greater than that for a chroma block corresponding to the block (Joshi [0143], in a 4:2:0 chroma subsampling format, the chroma values are subsampled at a lower rate, and as a result, the maximum number of entries of luma components is greater than the number of entries of chroma components. Since each color value has a corresponding palette entry (Joshi [0006]), the maximum number of palette entries for luma should be larger than chroma.) 
Joshi does not explicitly disclose wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block, wherein the one or more conditions comprise that the block has a dual tree partitioning structure.
However, Liu teaches, wherein when the block is a luma block satisfying one or more conditions (Liu [0107] and [0122]), the maximum number of entries of the palette for the block is greater than that for a chroma block corresponding to the block (Liu [0108], [0036] and fig. 1), wherein the one or more conditions comprise that the block has a dual tree partitioning structure (Liu [0107] and [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi with the missing limitations as taught by Liu to improve coding performance (Liu [0045]).

Joshi does not explicitly disclose wherein the maximum number of entries of the palette is further determined based on a slice type of the block, a color component of the block and a partitioning structure of the block and wherein the one or more conditions comprise that the block has a first slice type, and the block has a dual tree partitioning structure.
However, Ye 2020 teaches:
wherein the maximum number of entries of the palette is further determined based on a slice type of the block (Ye 2020 [0138]), a color component of the block (Ye 2020 [0167]) and a partitioning structure of the block (Ye 2020 [0004], Abstract and [0167]), and
wherein when the block is a luma block satisfying one or more conditions (Ye 2020 [0004], Abstract and [0167]), the maximum number of entries of the palette for the block is greater than that for a chroma block corresponding to the block (Ye [0167], combined with the greater than already disclosed in Joshi and Liu), wherein the one or more conditions comprise that the block has a first slice type (Ye 2020 [0138]), and the block has a dual tree partitioning structure (Ye 2020 [0004], Abstract and [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi in view of Liu with the missing limitations as taught by Ye 2020 to achieve significant gains in coding efficiency (Ye 2020 [0003]).

	Regarding claims 3, 14 and 22, Joshi in view of Liu and Ye 2020 teaches the method, apparatus and non-transitory computer-readable storage medium of claims 1, 12 and 19, wherein, the maximum number of entries of the palette is further determined based on coded information of the block (Joshi [0057]).

	Regarding claim 4 and 15, Joshi in view of Liu and Ye 2020 teaches the method and apparatus of claims 1 and 12, wherein, the maximum number of entries of the palette is further determined based on a dimension of the block (Joshi [0057]). 

Regarding claim 6 Joshi in view of Liu teaches the method of claim 1, wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block (Liu [0108]). Joshi does not explicitly disclose wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block, when the partitioning structure is a local dual tree partitioning structure.
However, Ye 2020 teaches wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block ,when the partitioning structure is a local dual tree partitioning structure (Ye 2020 [0004], Abstract and [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi in view of Liu with the missing limitations as taught by Ye 2020 to achieve significant gains in coding efficiency (Ye 2020 [0003]).

	Regarding claim 10, Joshi in view of Liu and Ye 2020 teaches the method of claim 1, wherein the conversion includes encoding the block into the bitstream (Joshi [0037]).

	Regarding claim 11, Joshi in view of Liu and Ye 2020 teaches the method of claim 1, wherein the conversion includes decoding the block from the bitstream (Joshi [0037]).

	Regarding claim 19, Joshi in view of Liu and Ye 2020 teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a block of a video and a bitstream of the video, a maximum number of entries of a palette of the block to be used in a prediction mode, based on a partitioning structure of the block; and perform the conversion based on the determining, wherein, in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escape samples, or 3) palette information included in the bitstream, wherein the maximum number of entries of the palette is further determined based on a slice type of the block, a color component of the block and a partitioning structure of the block, and wherein when the block is a luma block satisfying one or more conditions, the maximum number of entries of the palette for the block is greater than that for a chroma block, wherein the one or more conditions comprise that the block has a first slice type, and the block has a dual tree partitioning structure (see claim 12 citations).

	Regarding claim 20, Joshi in view of Liu and Ye 2020 teaches a method for storing a bitstream of a video, comprises: determining a maximum number of entries of a palette of the block to be used in a prediction mode, based on a partitioning structure of a block of a video; generating the bitstream based on the determining, and storing the bitstream in a non-transitory computer-readable recording medium (Joshi [0071], [0037] and [0214]), wherein in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escape samples, or 3) palette information included in the bitstream, wherein the maximum number of entries of the palette is further determined based on a slice type of the block, a color component of the block and a partitioning structure of the block, and wherein when the block is a luma block satisfying one or more conditions, the maximum number of entries of the palette for the block is greater than that for a chroma block, wherein the one or more conditions comprise that the block has a first slice type, and the block has a dual tree partitioning structure (see claim 1 citations above).

	Regarding claim 23, Joshi in view of Liu and Ye 2020 teaches the method of claim 1, wherein the first slice type is not an I-slice (Ye 2020 [0138]).
	The same motivation and analysis for claim 1 applies to claims 28 and 29.

	Regarding claim 24, Joshi in view of Liu and Ye 2020 teaches the method of claim 1, wherein the one or more conditions comprises that the block has a first color format, and a chroma block corresponding to the block has a first size (Joshi [0057]).

	Regarding claim 25, Joshi in view of Liu and Ye 2020 teaches the method of claim 24, wherein the first color format is 4:2:0 (Liu [0057] or Ye 2020 [0088]).
	The same motivation and analysis for claim 1 applies to claim 25.

	Regarding claim 26, Joshi in view of Liu and Ye 2020 teaches the method of claim 24, wherein the one or more conditions further comprises that the block is obtained from a first split type (Joshi [0076]).

	Regarding claim 27, Joshi in view of Liu and Ye 2020 teaches the method of claim 23, wherein when the block is the luma block satisfying the one or more conditions, the prediction mode is disallowed for the chroma block corresponding to the block (Ye 2020 [0113]).
	The same motivation and analysis for claim 1 applies to claims 28 and 29.

	Regarding claims 28 and 29, Joshi in view Liu and Ye 2020 teaches the method and apparatus of claims 1 and 12, wherein the maximum number of entries of the palette for blocks with a single tree partitioning structure is different from that for blocks with a dual tree partitioning structure, and wherein in the single tree partitioning structure, a same partition structure is applied for a luma component and a chroma component, and wherein in the dual tree partitioning structure, different partition structures are applied for a luma component and a chroma component (Ye 2020 [0004], Abstract and [0167]).
	The same motivation and analysis for claim 1 applies to claims 28 and 29.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Liu and Ye 2020 as applied to claim 6 above, and further in view of Ye et al. (U.S. 2019/0281311), hereinafter Ye 2019.

	Regarding claim 7, Joshi in view of Liu and Ye 2020 teaches the method of claim 6, wherein in the local dual tree structure, a coding tree unit is split with a luma partition scheme and a chroma partition scheme (Ye 2020 [0004] and Abstract), and wherein the luma partition scheme has same recursive partition tree types with the chroma partition scheme (Joshi [0076]).
	Joshi does not explicitly disclose wherein the luma partition scheme has same recursive partition tree types with the chroma partition scheme until reaching a size threshold.
	However Ye 2019 teaches wherein the luma partition scheme has same recursive partition tree types with the chroma partition scheme until reaching a size threshold (Ye 2019 [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi in view of Liu and Ye 2020 with the missing limitations as taught by Ye 2019 to achieve significant gains in coding efficiency (Ye 2019 [0003]).

Response to Arguments
Applicant's arguments filed 8/24/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.
	The Examiner recommends removing or modifying some of the “at least one of” or “one or more” language in the claims which broadens the scope of the claim under the broadest reasonable interpretation. 

On pgs. 8-9 of the Applicant’s Response, the Applicant argues that Liu fails to teach the maximum number of entries for a luma block being greater than a chroma block.
	The Examiner respectfully disagrees. The first part of Liu paragraph [0108] states that the palette_max_size for chroma components is 0, while the palette_max_size for luma components is not zero (i.e. the palette_max_size for luma is greater and explicitly not the same). While Liu does state that “the values of palette_max_size…are the same as those of luma component” later on in paragraph [0108], this palette_max_size is not necessarily a palette_max_size for chroma components as argued by the Applicant. This palette_max_size could be an overall palette_max_size for the picture itself (Liu [0113] and [0115]). If the later palette_max_size is for the chroma components as the Applicant argues, then that value must be the same as the luma components which is not zero and a palette_max_size for chroma components cannot be both 0 and not zero at the same time. Moreover, Liu fig. 1 shows that in a 4:2:0 color format, the number of chroma entries are smaller than number of luma entries. As a result, the maximum number of palette entries should be smaller as well (Liu [0036] and fig. 1). In addition, after further consideration of Joshi, additional citations and explanation above are provided in Joshi for this limitation in the rejection above. Therefore, the combination of Joshi and Liu teaches the maximum number of entries for the luma components being greater than the chroma components.

On pgs. 10-11 of the Applicant’s Response, the Applicant argues that Joshi and Liu fail to teach the amended maximum number of entries of the palette being further determined based on a slice type of the block, a color component of the block and a partitioning structure of the block as recited in claim 1.
	The Examiner respectfully disagrees. As cited above, Joshi teaches a maximum palette size based on a color component of the block ([0056]) and a block size ([0057], i.e. a partitioning structure). Ye 2020 teaches a maximum palette size based on a slice type ([0138]], a color component of the block (Ye 2020 [0167]) and a partitioning structure of the block (Ye 2020 [0004], Abstract and [0167]). Therefore, the combination of Joshi and Ye 2020 teaches the amended limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482